  Case 16-26646         Doc 41     Filed 02/12/19 Entered 02/12/19 10:02:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-26646
         LEROY ALEXANDER BURNS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/19/2016.

         2) The plan was confirmed on 12/13/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-26646        Doc 41      Filed 02/12/19 Entered 02/12/19 10:02:16                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $15,656.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $15,656.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,923.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $679.13
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,602.13

Attorney fees paid and disclosed by debtor:               $1,077.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Allied Acct                    Unsecured      1,890.00            NA              NA            0.00        0.00
COSERV ELECTRIC                Unsecured         370.00        370.90          370.90           0.00        0.00
CREDITOR BUREAU OF THE SOUTH Unsecured           191.00           NA              NA            0.00        0.00
DIVERSIFIED CONSULTANTS INC    Unsecured          67.00           NA              NA            0.00        0.00
EXETER FINANCE CORP            Unsecured      3,046.00            NA            92.87           0.00        0.00
EXETER FINANCE CORP            Secured       10,500.00     13,638.87        13,546.00      6,195.70    1,058.32
IL DEPT OF REVENUE             Priority       1,000.00       1,416.77        1,416.77        447.68         0.00
IL DEPT OF REVENUE             Unsecured            NA         236.00          236.00           0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured     16,002.44     16,770.26        16,770.26           0.00        0.00
INTERNAL REVENUE SERVICE       Priority      28,513.18     13,773.68        13,773.68      4,352.17         0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          472.00        472.71          472.71           0.00        0.00
KEYNOTE CONSULTING             Unsecured         262.00        261.82          261.82           0.00        0.00
MISHA HILL ASSOCIATES LLC      Unsecured            NA           0.00            0.00           0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         198.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         267.85           NA              NA            0.00        0.00
NICOR GAS                      Unsecured            NA         372.42          372.42           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,645.00       1,645.33        1,645.33           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,425.00       1,425.16        1,425.16           0.00        0.00
REGIONS BANK                   Unsecured            NA         124.00          124.00           0.00        0.00
REGIONS BANK                   Unsecured            NA       1,395.38        1,395.38           0.00        0.00
REGIONS BANK                   Unsecured            NA       1,410.56        1,410.56           0.00        0.00
RENTDEBT AUTOMATED COL         Unsecured      3,084.00       3,084.37        3,084.37           0.00        0.00
STATE OF LOUISIANA             Priority       2,416.07            NA              NA            0.00        0.00
STATE OF MISSISSIPPI           Priority       2,444.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      8,414.00     60,634.44        60,634.44           0.00        0.00
US DEPT OF EDUCATION           Unsecured      6,625.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      6,164.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      5,618.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,842.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,738.00            NA              NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,041.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-26646         Doc 41     Filed 02/12/19 Entered 02/12/19 10:02:16                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim        Claim         Principal       Int.
Name                               Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION            Unsecured      3,766.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      3,764.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      3,701.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      2,670.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      2,253.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      2,027.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION            Unsecured      1,394.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $13,546.00          $6,195.70              $1,058.32
      All Other Secured                                    $0.00              $0.00                  $0.00
TOTAL SECURED:                                        $13,546.00          $6,195.70              $1,058.32

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                   $0.00
       Domestic Support Ongoing                            $0.00              $0.00                   $0.00
       All Other Priority                             $15,190.45          $4,799.85                   $0.00
TOTAL PRIORITY:                                       $15,190.45          $4,799.85                   $0.00

GENERAL UNSECURED PAYMENTS:                           $88,296.22                  $0.00               $0.00


Disbursements:

       Expenses of Administration                           $3,602.13
       Disbursements to Creditors                          $12,053.87

TOTAL DISBURSEMENTS :                                                                       $15,656.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-26646         Doc 41      Filed 02/12/19 Entered 02/12/19 10:02:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
